DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feinberg et al (US 2010/0129502; 8960488).
Feinberg discloses for claim 1: 1. A temperature controlled food serving bar (abstract,fig 8)having at least one channel 100 with a thermally controlled environment extending lengthwise of said food serving bar(abstract,fig 8,¶59); at least one sub-pan 102 is received in said channel(fig 1), said sub-pan having a bottom 108, and an upward extending side wall 110 which terminates in a lateral extending flange 130 and having an upper sub-pan surface and a lower sub-pan surface (fig 2)wherein said at least one sub-pan is made of a material and had predefined thickness X sufficient to provide structural stability when disposed in the thermally controlled environment(¶29); and at least one pan liner disposed in ¶27 nest)said at least one sub-pan(fig 1,2), said pen(typo) liner having a complementary configuration to said sub-pan(¶28) and having a bottom, and an upward extending side wall 110 which terminates in a lateral extending flange 130, said pan line nests(¶27) in said at least one sub-pan and covers said upper sub-pan surface and has thickness X-Y which is thinner than said sub-pan thickness X (¶29)and is made of a recyclable material(¶¶8,29 disposable polypropylene).

2. The bain-marie's and cold tables pan and pan liner system of claim 1, wherein said at least one pan liner is made of a translucent material(¶29).

6. The bain-marie's and cold tables pan and pan liner system of claim 1, wherein at least one channel defines an elongate pan-receiving cavity extending lengthwise of said food serving bar for placement of said at least one or more sub-pan/pan liner combination in said cavity(fig 8).

7. The bain-marie's and cold tables pan and pan liner system of claim 6, wherein said at least one channel includes a plurality of separate channel sections disposed in end-to-end relationship(fig 8, abstract,¶59).

8. The bain-marie's and cold tables pan and pan liner system of claim 7, wherein said channel sections are one of same and different temperatures along a length of said channel(abstract-hot,cold,¶57).

9. The bain-marie's and cold tables pan and pan liner system of claim 7, wherein adjacent channel sections include a thermal wall and a temperature control system separately controls temperature in each separate channel sections such that food products can be held at different temperatures(fig 8,¶¶59,62).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al (US 2010/0129502; 8960488) in view of Walke (US 2014/0054292).

3. The bain-marie's and cold tables pan and pan liner system of claim 1, which includes a plurality of sub-pans (fig 8)and wherein at least two of said sub-pan are comprised of a different color.
The claim differs in that sub pans are different colors.
Walke teaches a steam table in ¶129, color use to distinguish ¶68,69, transparent in ¶183, polypropylene in ¶73, and recycling in ¶16.
The advantage is distinction of steam table food service trays as taught in the abstract of Walke.
The references: (1) “the art is from the same field of endeavor, regardless of the problem addressed” or (2) even if the reference is not within the same field of endeavor, “the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Clay, 966 F.2d 656, 658–59 (Fed. Cir. 1992) (citation omitted).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Feinberg by applying coloring to pan articles as taught by Walke for distinction of steam table food service trays. 
4. The bain-marie's and cold tables pan and pan liner system of claim 3, wherein at three said sub-pans include a distinct color associated with a predetermined food ingredient to avoid cross-contamination food groups. See rejection of claim 3 and Walke use of colors to distinguish article as predetermined food ingredient. Intended use is functional language and not structure.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al (US 2010/0129502; 8960488) in view of Walke (US 2014/0054292) and Reese et al (US 2017/0065117).
5. The bain-marie's and cold tables pan and pan liner system of claim 4, wherein a first color sub-pan is blue, a second said color cub-pan is green, and a third sub-pan is red or and a fourth sub-pen(typo) is yellow.
The claim differs in that sub pans are different recited colors.
Reese teaches the color in ¶ 30 to alert status and distinction.
The advantage is distinction of steam table food service trays as taught in the abstract of Walke.
The references: (1) “the art is from the same field of endeavor, regardless of the problem addressed” or (2) even if the reference is not within the same field of endeavor, “the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Clay, 966 F.2d 656, 658–59 (Fed. Cir. 1992) (citation omitted).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Feinberg-Walke by applying recited colors to pan articles as taught by Reese for distinction of steam table food service trays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761